AFFIRMED; Opinion Filed February 23, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00358-CR

                            BRIAN GLENN JORDAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F09-33222-I

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Evans
                                   Opinion by Justice Evans

       Brian Glenn Jordan appeals his conviction, following the adjudication of his guilt, for

possession of methamphetamine in an amount of one gram or more but less than four grams. See

TEX. HEALTH & SAFETY CODE ANN. § 481.115 (a), (c) (West 2010). The trial court assessed

punishment at ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in which he

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief
to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      / David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140358F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


BRIAN GLENN JORDAN, Appellant                     Appeal from the Criminal District Court
                                                  No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00358-CR       V.                       F09-33222-I).
                                                  Opinion delivered by Justice Evans, Chief
THE STATE OF TEXAS, Appellee                      Justice Wright and Justice Myers
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 23, 2015.




                                            -3-